DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
	Claims 1-26 are pending.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The MPEP 608.08.n.III states “The fact that the independent and dependent claims are in different statutory classes does not, in itself, render the latter improper.”  However, “if claim 1 recites a method of making a specified product, a claim to the product set forth in claim 1 would not be a proper dependent claim if the product can be made by a method other than that recited in the base method claim, and thus, does not include the limitations of the base claim.”  Claim 25 recites “Genetically .
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about at least 30%" in claim 6 is a relative term which renders the claim indefinite.  The MPEP 2173.05(b).III.A states that to determine the definiteness of “about”, “one must consider the context of the term as it is used in the specification and claims of the application.”  The specification indicates that “about” means plus or minus 10% (para 0086).  However, when combined with “at least”, “at least about” becomes confusing.  For instance, one skilled in the art would not know whether 29% 


Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating hemoglobinopathies, HIV infection, Duchenne’s muscular dystrophy, and Huntington’s disease, in a subject in need thereof by administering to the subject genetically modified cells in which the cells have a targeted deletion in a chromosomal region, does not reasonably provide enablement for treating any disease by administering a genetically modified cell with a gene deletion.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without United States v. Telectronics., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is needed is not based upon a single factor but rather is a conclusion reached by weighing many factors. These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988), and the most relevant factors are indicated below:
Nature of the Invention and Breadth of Claims
Claim 26 recites “A method of treating a disease” by “administering a genetically modified cell”, which, according to claim 1 has a “targeted deletion of a chromosomal sequence” in an “amount sufficient to ameliorate symptoms associated with the disease”.  Accordingly, enablement of the claim requires that one of ordinary skill in the art be able to treat the genus of “disease” by administering to a subject a cell with a targeted chromosomal deletion without undue experimentation.
Claim 26 encompasses a large genus of “disease” which broadly encompasses genetic diseases like cystic fibrosis or sickle cell anemia; cancers, including solid tumor cancers and blood cancers; viral infectious disease like influenza, COVID, or HIV; bacterial infectious diseases like lyme disease or strep throat; eukaryotic infectious disease like malaria; auto-immune diseases like type I diabetes or rheumatoid arthritis; and chronic lifestyle diseases like coronary heart disease or type II diabetes.  Accordingly, the relevant enablement inquiry is whether administering a cell with a targeted deletion of a chromosomal sequence can reliably treat and ameliorate symptoms of the genus of any disease.
Guidance in the Specification
	Regarding hemaglobinopathies, the specification teaches that targeted deletions in the beta-hemoglobin gene region or in a BCL11A enhancer can treat sickle-cell disease and -thalassemia by the reactivation of fetal hemoglobin (para 0077). The specification also has a working example of how to make a targeted deletion in the globin gene cluster in hematopoietic stem and progenitor cells (pg 21-
Regarding HIV infection, the specification teaches that targeted deletion of regions of CCR5 can prevent HIV infection by reducing expression of its co-receptor CCR5.  The specification also has a working example of deleting a portion of CCR5 in peripheral blood cells (pg 26-27).  The method resulted in up to 65% of cells having the desired targeted chromosomal deletion (FIGs 9, 11-12).  
 The specification also generally teaches that targeted deletion of the T-cell specific genes PD1 and TCR can create tumor-specific T-cells with improved efficacy profiles; targeted deletion of XIST can treat Down Syndrome; and targeted deletion in various gene alleles having altered reading frames can treat diseases caused by those alleles.
The specification does not have a working example showing that cells with a targeted chromosomal deletion can alleviate symptoms associated with any disease.  The specification is also silent on whether administering a cell with a chromosomal deletion would treat bacterial or non-HIV viral infectious diseases, auto-immune diseases, or genetic diseases in which a chromosomal deletion would not fix the genetic defect (i.e. cystic fibrosis).  Accordingly, in light of the specification, it is highly unpredictable whether administering a cell with a targeted deletion would reliably treat a genus of any disease as claimed.
State of the prior art
	As mentioned above the genus of “disease” broadly encompasses genetic, infectious, auto-immune, and lifestyle diseases.  While there is sufficient support in the prior art to enable treatment of specific diseases like HIV, Duchenne’s muscular dystrophy, Huntington’s disease, and hemoglobinopathies, using gene disruption of chromosomal regions, and to modify T-cells to make them more efficient at targeting specific cancers (Epstein and Schaffer, 2017. Combining Engineered Nucleases with Adeno- associated Viral Vectors for Therapeutic Gene Editing.  Precision Medicine, CRISPR, and Genome Engineering, Springer, ISSN 2214-8019 (electronic), pg 33, 35-36; Liu and Zhao, 2018.  CRISPR/Cas9 genome editing: Fueling the revolution in cancer immunotherapy Curr Res Transl Med 66, 2: 39-42), knowledge of how to treat many other diseases by administering cells with a specific chromosomal deletion is lacking in the art.   Because claim 26 is limited to treatment by administering genetically modified cells harboring a chromosomal deletion, prior art that teaches treating diseases by injecting an in vivo editing systems or prior art that teaches incorporating an additional genomic element does not help enable the claimed method.  
The specification mentions that Down syndrome can be treated by targeting and inactivating the XIST gene.  However, Jiang showed that adding, and not deleting, XIST into chromosome 21 using zinc finger nucleases reduced overexpression of genes associated with Down syndrome (Jiang et al., 2013. Translating dosage compensation to trisomy 21. Nature 500, 296-300; Fig 1b and 3c).  In addition, chromosome 21 does not normally harbor a XIST locus, so there would be no XIST locus to delete.  In the prior art, there is no specific evidence or identification of a chromosomal target that if deleted in cells provided to subject, would treat at least one symptom of the genetic disease of Down syndrome.  Accordingly, the preponderance of the evidence supports the conclusion that it would be highly unpredictable whether the disease of Down syndrome can be treated by the deletion of XIST.  
At the time the invention was filed it was not clear from the prior art how to treat the genus of any disease by administering cells with a specific chromosomal deletion.  First, most genetic diseases and their underlying genetic causes are poorly understood.  There are some 7,000 to 8,000 Mendelian conditions known, but researchers have found the specific genetic cause for only half (Snow, Families Isolated By Rare Genetic Conditions Find New Ways To Reach Out. KQED radio. Transcript originally posted online June 5, 2016 [retrieved Oct 28, 2021]).  Some diseases, like autism and schizophrenia, have complex genetic and pathological basis, which had not been deciphered.  Gandal states, “Hundreds of causal genetic variants with varying effect sizes have been robustly associated with neuropsychiatric 
Second, it is not predictable how administering cells with a chromosomal deletion would treat diseases that do not have a large or any genetic component, like communicative lifestyle diseases.  There is a lack of examples in the prior art of administering genetically altered cells to a subject for the treatment of bacterial or protist infections, as well for treatment of many acute viral infections.  Also, there is a lack of examples in the prior art of administering genetically altered cells for the treatment of lifestyle disease, like heart disease, obesity, emphysema and type II diabetes that have a large environmental component.  Thus it is unpredictable how a cell with a targeted gene deletion would help alleviated symptoms of these diseases.
Third, not all diseases can be treated by merely delivering healthy cells.  Diseases in tissues, whose cells are regularly replaced, like blood cancers and hemoglobinopathies, are candidates for treatment by cell replacement.  However, it is not predictable how administering "healthy" cells would ameliorate symptoms of a solid tumor cancer, for instance, if the underlying tumor remains.  It is also not predictable how to treat bacterial infections, like strep throat or pneumonia, or for lifestyle diseases or mental health disorders, by administering healthy cells, because the underlying pathology is not known or corrected by the addition of healthy cells.  
Lastly, not all diseases, even genetic diseases, can be treated by deleting a chromosomal deletion.  Recessive, loss-of-function diseases like Cystic Fibrosis are treated via gene therapy by inserting a functional copy of the mutated gene.  (Schwank et al., 2013.  Functional Repair of CFTR by CRISPR/Cas9 in Intestinal Stem Cell Organoids of Cystic Fibrosis Patients.  Cell Stem Cell 13(6), 653-658, Graphical Abstract).  For genetic disease that are caused by a recessive, loss-of-function mutation, it is not predictable that delivering a cell with a deleted portion of the chromosome would ameliorate F1000 Research 2018, 7; pg 6, col 2).  “Interestingly, even in myotonic dystrophy DM1, in which seemingly any reduction in the number of excessive repeats is therapeutic, only the removal of the entire expanded DNA sequence through precise CRISPR-Cas9 cuts on both sides was productive, whereas single cuts and less controlled NHEJ only increased genomic instability and pathology” (pg 6, col 2).  Thus, it is unpredictable whether a method of gene editing that doesn’t result in 100% of the desired deletion would ameliorate symptoms.  
Thus the state of the art at the time the invention was filed would not enable one skilled in the art to predict how to treat the large and diverse genus of diseases by administering genetically modified cells with a chromosomal deletion.
Experimentation Required
In order to practice the invention, a large amount of highly unpredictable experimentation would be required.  To treat a bacterial or non-HIV viral infection one skilled in the art would need to identify a chromosomal region to delete and determine the appropriate type of cell to administer to the patient that would alleviate symptoms.  It is likely that delivery of a cell type that could ameliorate symptoms of a respiratory infection would not ameliorate symptoms of a gastrointestinal infection.  Likewise the mode of administration of the cells would differ based on the organ or system being affected by the pathogen.  
For genetic disease that are caused by a recessive, loss-of-function mutation, a compensatory or suppressor deletion mutation would need to be identified.  Cell lines and mouse models incorporating 
For genetic diseases who pathological basis is complex, like autism and schizophrenia, it would be unpredictable what chromosomal regions to target.  One skilled in the art would need to develop animal models and diagnostic assays first before systematically testing chromosomal deletions for improvement in symptoms.
For the roughly 3500 Mendelian genetic disorders whose specific cause or pathology is not even known, even more experimentation is required.  Before one skilled in the art could even start creating an animal model or develop assays, they would need to identify the mutations linked to the disorder, determine the effect of the mutation on cell and human physiology, and determine if a chromosomal deletion is a feasible mechanism for ameliorating symptoms.
Finally, for lifestyle diseases like heart disease, obesity, emphysema and type II diabetes that are largely caused by environmental factors, one skilled in the art would need to first identify chromosomal deletions that could reverse the condition, target specific tissues for delivery, and then assay for improvement in an animal model.
Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the state of the art, the guidance provided by the applicant and the specific examples, it is the conclusion that an undue experimentation would be required to make and use the invention as claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Robert (Robert et al., 2015, Pharmacological inhibition of DNA-PK stimulates Cas9-mediated genome editing.  Genome Medicine 7(93), 1-11).
Claim 1 is drawn to a method of increasing the frequency of deletion of a chromosomal sequence.  The claim is only limited to deletion of a region of a chromosome and encompass both the replacement of the deleted region and no replacement of the deleted region.  Thus, methods that include homology-directed repair (HDR) read on the claims, so long as the original chromosomal sequence is removed.
Regarding claims 1 and 4, Robert teaches a method of increasing the efficiency of deleting a mutant GFP gene from a chromosome in cells (fig. 1A and G) by administering a Cas9-gRNA gene editing system and the DNA-PK inhibitors, NU7441 and KU-0060648 (fig. 1B and G).

Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ousterout (Ousterout et al., 2015. Multiplex CRISPR/Cas9-based genome editing for correction of dystrophin mutations that cause Duchenne muscular dystrophy.  Nature Communications 6:6244, 1-13). 
Claim 25 is a product-by-process claim.  According to MPEP §2113(I), “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.”  According the method recited in claim 1, the structure of the product in claim 25 is a genetically modified cell with a deletion of a chromosomal sequence.  The fact that a DNA-PK inhibitor was provided to the cells in claim 1, does not distinguish the structure of the cells in terms of the chromosomal deletion.  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-18, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (Chu et al., 2015, Increasing the efficiency of homology-directed repair for CRISPR-Cas9-induced precise gene editing in mammalian cells, Nature Biotech 33(5), 543-548 and Supplemental methods and figures) in view of Robert (Robert et al., 2015, Pharmacological inhibition of DNA-PK stimulates Cas9-mediated genome editing.  Genome Medicine 7(93), 1-11).

Regarding claims 1 and 25, Chu teaches a method for increasing the efficiency of targeted deletion of exon 1 of the Foxo1T24P allele in a mouse Burkitt lymphoma-like (BL) cell line using the CRISPR gene editing system by inhibiting non-homologous end joining (NHEJ) (p547, para 1; Supp fig 13c, d and f).  Chu specifically teaches inhibition of NHEJ by using DNA Ligase IV inhibitors, SCR7 and the Ad4 proteins E1B55K and E4orf6 (pg 544, col 2).  Chu also teaches that suppressing NHEJ by reducing the expression of KU70/80 or DNA ligase IV using shRNA had similar effects on indel formation as inhibiting DNA Ligase IV with Ad4 proteins and SCR7 (pg 544, para 1; fig 1e-f; sup fig 4-6).  Chu does not teach using a DNA-PK inhibitor to increase the frequency of chromosomal deletion.

It would have been obvious to replace the DNA ligase inhibitor in Chu with the DNA-PK inhibitors used in Robert because it would have amounted to a simple substitution of one known NHEJ pathway protein for another to yield predictable results.  The NHEJ pathway requires four proteins (Ku70, Ku80, DNA-PK and DNA ligase IV) to ligate DNA ends together (Robert, pg 1, col 2).  According to Robert, inhibiting or lowering the expression of any one of the components suppresses the NHEJ pathway (Robert, 2B,D).  Furthermore using the DNA-PK inhibitor NU7441 increases the relative efficiency of replacing a mutated GFP gene with a functional one to the similar extent as inhibitors of DNA Ligase IV (Robert, fig 1A and 2B).  Thus, one would have had a reasonable expectation of success in using the DNA-PK inhibitor NU7441 of Robert to increase the efficiency of chromosomal deletion in the method of Chu.  One would have the reasonable expectation of success because DNA-PK and DNA ligase IV inhibitors are used for the same purpose and have the same effect of suppressing the NHEJ pathway, which increases the rate of chromosomal deletion.

Regarding claims 2 and 3, Chu teaches the method using a CRISPR editing system with two guide RNAs (supp fig 13A) that creates two double stranded breaks on the same chromosome and the region between the two double stranded breaks is deleted (supp fig 13C).  Chu also teaches that when DNA ligase IV inhibitors are included the deletion of the chromosomal sequence between the two double stranded breaks increases (supp fig 13f).  Chu does not teach use of two guide RNAs with DNA-PK 

Regarding claim 4, Robert teaches that the DNA-PK inhibitor is NU7441 or KU-0060648 (Robert, fig 1A and 2B).  

Regarding claim 5, the teachings of Chu and Robert as applied to claims 1-3 are recited above.  The greater frequency of chromosomal deletion using a CRISPR system with two guide RNAs and a DNA-PK inhibitor compared to without a DNA-PK inhibitor would be an expected result.  As described above, Robert teaches that DNA Ligase IV inhibitors and DNA-PK inhibitors both increase the deletion frequency of mutated GFP from a chromosome when using one guide RNA (fig 1-2), while Chu teaches DNA Ligase IV inhibitors increase the deletion frequency of the Foxo1T24P allele from a chromosome using two guide RNAs (sup fig 13).  Thus the increased frequency of deletion using a method of two guide RNAs and a DNA-PK inhibitor in the present claim would have been an expected result because it would have amounted to a simple substitution of one known NHEJ pathway protein for another to yield predictable results.  

g, no inhibitor), an absolute increase of at least 30% would be a frequency of deletion of 75%.  However, a relative increase of at last 30% would be a frequency of deletion of 59%.  The specification states “As shown in FIG. 11, Nu7741 increased the percent of deletions by about 20-70% under all conditions” (para 0116).  Since no condition resulted in an absolute increase in 30%, in light of the specification, the most reasonable interpretation of the phrase “wherein deletion frequency is increased by at least about 30%” is a relative increase of at least 30%.   
Robert teaches increases in relative deletion frequency from 45% to 100% with DNA-PK inhibitor NU7441 (fig 1G and 2B).

Regarding claims 7-10, Chu teaches the CRISPR editing system uses the Streptococcus pyogenes Cas9 nuclease with an NLS (Methods, pX330 (Addgene #42230) has coding sequence for NLS-SpCas9)) and single guide RNAs (pg 543, para 3).

Regarding claim 13 (depending from claim 9), Robert teaches an NLS-Cas9 used with the DNA-PK inhibitor NU7441 (Methods, pLC-TLR encodes NLS-Cas9; fig 1G).

Regarding claims 12, 14 and 15, Robert teaches that the DNA-PK inhibitor is NU7441 used at concentrations ranging from 0.25 – 2.0 M (fig 1G) and delivered after the transfection of the CRISPR system components (fig 1B)

prima facie obvious in the absence of new or unexpected results.”  There is no indication in the specification or prior art that would indicate adding the DNA-PK inhibitor at the same time or prior to adding the CRISPR system components would give different results than adding the DNA-PK inhibitor after delivery of the CRISPR components as is taught in Robert (fig 1B).  

Regarding claim 18, Chu teaches that the chromosomal region that is deleted and then replaced is about 1.2 kB (supp fig 13A).

Regarding claims 21 and 22, Robert teaches that the cells are HEK293 in vitro cultured cells (fig 1B).

Regarding claim 23, Chu teaches that the Burkitt lymphoma-like (BL) cells are isolated from a tumor bearing mouse (supp fig 13a, legend).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chu and Robert as applied to claim 5 above, in further view of Ryan (US 20160289675 A1, published Oct 6, 2016).
The teachings of Chu and Robert are described above as applied to claim 5.  Chu and Robert do not teach delivering guide RNAs that comprise one or more 2’-O-methyl phosphorothioate nucleotides. 
However, Ryan teaches using guide RNAs with at least two of the groups comprising a 2′-O-methyl nucleotide and phosphorothioate internucleotide linkage (para 0128).  Ryan also teaches guide RNAs delivered directly to cells can be maintained for a sufficient duration to allow the desired gRNA functionality, and that “certain chemical modifications believed to increase the stability of the gRNA, to alter the thermostability of a gRNA hybridization interaction, and/or to decrease the off-target effects of Cas:gRNA complexation do not substantially compromise the efficacy of Cas:gRNA binding to, nicking of and/or cleavage of the target polynucleotide.”  (para 0021).  Specifically, the 2’-O-methyl and 3’-phosophothioate modifications enhance the stability of the nucleic acid (para 0096).
It would have been obvious to one skilled in the art to deliver the guide RNAs in Chu as synthetic 2’-O-methyl phosphorothioate modified guide RNAs.  Guide RNAs can be delivered either as DNA constructs for expression in cells or directly to the cells.  One would be motivated to replace the DNA encoded guide RNAs of Chu and Robert with the synthetic 2’-O-methyl phosphorothioate modified guide RNAs of Ryan because one skilled in the art can more precisely control the concentration of the guide RNA in the cell (Ryan, para 0021).  One would have been motivated to specifically deliver 2’-O-methyl phosphorothioate guide RNAs because of their increased stability in cells (Ryan, para 0021).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu and Robert as applied to claim 5 above, in further view of Zhang (US 20160208243 A1, published July 21, 2016).

Zhang teaches “contacting an HSC with a CRISPR-Cas9 system that targets and knocks out CCR5. An guide RNA (and advantageously a dual guide approach, e.g., a pair of different guide RNAs; for instance, guide RNAs targeting of two clinically relevant genes, B2M and CCR5, in primary human CD4+ T cells and CD34+ hematopoietic stem and progenitor cells (HSPCs)) that targets and knocks out CCR5-and-Cpfl protein containing particle is contacted with HSCs” (para 1301).  Zhang also summarizes previous research on the link between HIV infection and CCR5, noting that “individuals homozygous for loss of function mutations in CCR5 . . . are highly resistant to infection” (para 1302) and “transplantation of CCR5 edited CD4 T cells improved viral load and CD4 T-cell counts” in mouse models” (para 1303).
It would have been obvious to use the method of deleting a chromosomal sequence with NHEJ inhibitors of Chu and Robert to knock out the CCR5 chromosomal sequence in HSCs.  Many cell types are amenable to gene editing by CRISPR, including HSCs.  Thus the replacement of HEK293 cells in Robert with the HSCs in Zhang constitutes a simple replacement of one known host cell with another.  Likewise CRISPR editing systems can be targeted to nearly any nucleic acid sequence.  Thus the replacement of the GFP sequence in Robert with the CCR5 chromosomal sequence in Zhang also constitutes a simple replacement of a set of known guide RNA elements and their targets with another.  One would have had a reasonable expectation of success in replacing the HEK293 cells and GFP chromosomal sequence in Robert because many cell types and chromosomal targets are amenable to gene editing (Zhang, para 1035).  It would have been predictable to have the frequency of a CCR5 deletion in HSCs using DNA-PK inhibitors because Chu’s methods are not cell- and target sequence-specific (Online methods, para 1-2; fig 1A-B, 2G and I).

24 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson (Nelson et al., 2016, In vivo genome editing improves muscle function in a mouse model of Duchenne muscular dystrophy. Science 51(6271), 403-407) in view of Robert (Robert et al., 2015, Pharmacological inhibition of DNA-PK stimulates Cas9-mediated genome editing.  Genome Medicine 7(93), 1-11) and Park (Park et al., 2017.  DNA-PK promotes the mitochondrial, metabolic and physical decline that occurs during aging, Cell Metab. 25(5): 1135–1146).
Nelson teaches in vivo delivery of AAV vectors encoding SaCas9 nuclease and two guide RNAs by intramuscular and intravenous (i.e. systemic) injection (Supplemental methods) to mdx mice and subsequent chromosomal deletion of dystrophin exon 23 (Fig 1) in skeletal (Fig 2) and cardiac (Fig 4) muscle.  Nelson does not teach the delivery of DNA-PK inhibitors or the use of DNA-PK inhibitors to increase the frequency of deletion.
Robert’s teachings of using DNA-PK inhibitors, including NU7441, to increase the frequency of targeted chromosomal deletion are recited above as applied to claim 1.  Robert does not teach delivery of DNA-PK inhibitors to cells in vivo.
Park teaches systemic delivery of the DNA-PK inhibitor, NU7441, by oral lavage or normal feeding (pg 12, para 3).  Park also teaches that systemic delivery of NU7441 by feeding increases mitochondrial biogenesis in skeletal muscle (pg 7, para 1) and improves the running distance and fitness of the mice (pg 8, para 1). 
It would have been obvious to one skilled in the art to combine the methods of in vivo delivery of the CRISPR components for gene editing of Nelson with the methods of systemic delivery of NU7441 in Park in order to increase the frequency of targeted chromosomal deletion taught by Robert.  A logical progression of research following cell culture experiments is to see if the findings are applicable in an in vivo setting.  Thus a logical progression from the in vitro teachings of Robert is to determine if the efficiency of gene targeting can be improved in vivo using DNA-PK inhibitors.  One of ordinary skill in the .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ousterout (Ousterout et al., 2015. Multiplex CRISPR/Cas9-based genome editing for correction of dystrophin mutations that cause Duchenne muscular dystrophy.  Nature Communications 6:6244, 1-13) as applied to claim 25 above, in further view of Nelson (Nelson et al., 2016, In vivo genome editing improves muscle function in a mouse model of Duchenne muscular dystrophy. Science 51(6271), 403-407).
Claim 26 recites a method of administering cells of claim 25 to a patient in need thereof.  As described above, only the structure of the cells implied by the steps of the method determine patentability.  Thus claim 26 requires administering cells with a chromosomal deletion to a subject in need thereof.  “Subject” is not defined in the specification.  For the purposes of examination “subject” is interpreted to mean a human, animal or plant species.  
The teachings of Ousterout are recited above, as applied to claim 25.  Ousterout also teaches administering the myoblasts with a deletion of exon 51 in the dystrophin gene to healthy mice.  Although Ousterout mentions that “genome editing may be combined with patient-speciﬁc cell-based therapies for DMD” (Discussion, 1st paragraph), Ousterout does not explicitly teach administering the genetically modified cells to a “subject in need thereof”.  
Nelson teaches administering CRISPR editing system components to an mdx mouse model of DMD to delete exon 23 in the dystrophin gene (pg 405; Fig 1).
mdx mouse used in Nelson.  As both subjects are the same species, one skilled in the art would be able substitute one mouse strain for the other.  One would be motivated to use an mdx mouse to see if the edited human-derived myoblasts that express a partially functional dystrophin would be able to improve the DMD phenotypes.

Conclusion
Claims 1-26 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571)272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CATHERINE A KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636